Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 1 of 30. PageID #: 2281




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 MATTHEW LUSANE,                                  CASE NO. 5:18-CV-00632

                               Petitioner,        JUDGE PAMELA A. BARKER
                -vs-
                                                  MAGISTRATE JUDGE
                                                  THOMAS M. PARKER
 WARDEN CHARMAINE BRACY,
                                                  MEMORANDUM OF OPINION AND
                               Respondent.        ORDER


       This matter is before the Court upon the Report & Recommendation (“R&R”) of Magistrate

Judge Thomas M. Parker (Doc. No. 60), which recommends denying the Petition for Writ of Habeas

Corpus (Doc. No. 1) of Petitioner Matthew Lusane (“Lusane”). Lusane has filed Objections to the

R&R.    (Doc. No. 66.)     For the following reasons, Lusane’s Objections (Doc. No. 66) are

OVERRULED, the Magistrate Judge’s Report & Recommendation (Doc. No. 60) is ADOPTED as

set forth herein, and the Petition (Doc. No. 1) is DENIED.

  I.   Background

           a. Factual Background

       The Court of Common Pleas of Portage County, Ohio summarized the facts underlying

Lusane’s state court conviction as follows:

       That on or about July 14, 2013 Craig Horbus, an Ohio Attorney, was traveling with
       his wife Marci from Canton, Ohio heading towards Portage County, Ohio. The
       witness testified that they had just merged form the central interchange Route 77 North
       heading on to Route 76 East, towards Portage County. It was after seven in the
       evening.

       After Mr. and Mrs. Horbus merged onto Route 76 East, they noticed a blue minivan
       in front of them with a bumper hanging noticeably off the front passenger side of the
       vehicle. It seemed to be flapping in the wind as the driver drove down Route 76.
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 2 of 30. PageID #: 2282




     The witness followed the blue van east on Route 76 and noticed that it swerved off the
     road, towards the concrete barriers that separate the highway. Mr. Horbus then noticed
     the vehicle swerved back into the passing lane, kicking up debris in the process.

     Horbus and his wife observed several other lane violations, and near misses with other
     vehicles due to the bumper hanging off the blue van and the Defendant’s erratic
     driving. They also noticed the driver of the van over correcting and driving too close
     to other vehicles.

     The witness testified that they followed the blue minivan for a few more miles on
     Route 76 and saw a few incidents where the Defendant’s bumper almost hit other
     vehicles beside him.

     When the Horbus’ entered Portage County, from Summit, around Brimfield
     Township, they noticed the *6-7-7 impaired driver sign, and decided to call and report
     the blue minivan.

     Marci Horbus called the number on her cell phone and explained to the dispatcher that
     the Blue minivan’s driver was driving dangerous and erratic.

     In his testimony, Mr. Horbus indicated that he had never called the impaired driver
     number before, nor has his wife, but they felt the instant matter warranted a call
     because the driving was so dangerous.

     Mrs. Horbus identified the vehicle to the dispatcher and she and her husband, stayed
     behind the blue minivan until it was pulled over by the State Trooper. The dispatcher
     stayed on the phone with Mrs. Horbus until the vehicle was pulled over and identified
     by the them and relayed to the Trooper.

     Shortly after the Route 43 Exit, a Trooper appeared in a marked vehicle and pulled
     behind the Defendant’s vehicle. He proceeded to follow the Defendant for a short
     distance, activated his overhead lights, and pulled the Defendant over before the Route
     44 Exit. Again, the witnesses were asked if the Trooper had pulled over the vehicle
     they had been following since Summit County, and the advised that the right vehicle
     was pulled over by the Trooper.

     Later Mr. Horbus did go to the State Highway Patrol headquarters, and made a formal,
     written/typed statement.

     Trooper Krug, who was on duty the date in question and was wearing an official O.S.P.
     uniform, driving a properly marked vehicle. He testified at the hearing as to the
     probable cause for the stop and the investigation leading up to the arrest of the
     Defendant.

                                               2
    Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 3 of 30. PageID #: 2283




           The Trooper testified that he has been a trooper for eight years, and that he is certified
           as an Officer in the State of Ohio. Krug testified that he has specialized training in
           observing and recognizing people under the influence of alcohol, and that he
           successfully completed the A.D.A.P. training.

           The Trooper testified that on July 14, 2013, he came into contact with Matthew
           Lusane, after his post received a R.E.D.D.I report, or *6-7-7 call regarding a dangerous
           driver. The dispatcher relayed the information regarding the description of the vehicle
           and its location to the Trooper. Krug was near 44 and Route 5, so he went to the area
           described by dispatch. He sat in the crossover area near the Route 44 Exit on Route
           76 and waited for the vehicle.

           When the vehicle approached the Trooper, the dispatcher relayed from Mrs. Horbus
           that the vehicle was approaching. The Trooper identified the vehicle and pulled out
           behind it and followed it a short distance.

           The Trooper observed the Defendant’s car switch from the right lane to the left lane.
           He saw the Defendant’s vehicle travel off the left side of the roadway over to the
           yellow solid line, near the grass and then corrected.

           After seeing the lane violation, and based on the R.E.D.D.I call, the Trooper activated
           his overhead lights and pulled the Defendant over.

           The Trooper approached the vehicle on the passenger side, and engaged the Defendant
           in a brief conversation. Krug noticed that there was a strong odor of alcohol coming
           from the inside of Lusane’s vehicle, so he asked him to step out of the van.

           Trooper Krug continued a conversation with the Defendant and determined that the
           smell of alcohol was coming from the Defendant’s person. Lusane was then asked to
           perform three Field Sobriety Tests, to which he did not comply and cooperate.

(Doc. No. 7-1 at 49-52.)1




1
    Quotations throughout the opinion are reproduced as in the original.
                                                             3
 Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 4 of 30. PageID #: 2284




             b. Procedural History

                       i. State Trial Court Proceedings

         On July 18, 2013, a Portage County Grand Jury indicted Lusane on (1) two counts of

Operating a Vehicle Under the Influence of Alcohol or Drugs (“OVI”) in violation of Ohio Rev. Code

§§ 4511.19(A)(1)(a) and (h), 4511.19(G)(1)(d), 2929.13(G)(2), and 2941.1413 (Counts 1 and 2); and

(2) one count of Driving Under Suspension in violation of Ohio Rev. Code § 4510.11(A) (Count 3).

(Id. at 8-13.) Counts 1 and 2 carried a repeat offender specification and enhancement making those

charges fourth degree felonies because Lusane had been convicted of five or more OVI offenses in

the past twenty years. (Id. at 8-11.)

         Lusane filed several pretrial motions, including a motion to dismiss the indictment that

challenged his underlying OVI conviction in a 2005 case captioned State v. Lusane, 2005 TRC 11364

(Portage Cty. Municipal Court). (Id. at 16-18.) The trial court denied the motion after a hearing. (Id.

at 59-61.) In a Judgment Entry issued on May 6, 2014, the state trial court held: “From the testimony

and evidence, it is clear that the Defendant was charged and convicted of O.V.I. violations; starting

as a juvenile in July of 1995, and then as an adult in May 2000, July 2005, December 6, 2005,

December 27, 2005, and in August 2012. In each of these O.V.I. cases, the Defendant was

represented by counsel and entered into a plea knowingly, intelligently, and willingly.” (Id. at 61.)2

         A jury trial commenced on August 7, 2014, and Lusane was found guilty on all counts in the

indictment, including the repeat OVI offender specifications. (Id. at 245-46.) On September 3, 2014,

the trial court merged the two OVI convictions and specifications and sentenced Lusane to two years



2
  Lusane argues, and Respondent does not appear to dispute, that Lusane’s juvenile conviction could not be used to
enhance his OVI charge, and, therefore, the State was required to prove all five of his prior convictions as an adult. (See
Doc. No. 43 at 3.)
                                                            4
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 5 of 30. PageID #: 2285




for the OVI conviction, four consecutive years for the specification, and 180 concurrent days for

driving under suspension, for an aggregate prison term of 6 years. (Id. at 253.)

                   ii. Direct Appeal

       On September 26, 2014, Lusane, represented by new counsel, filed a notice of appeal to the

Court of Appeals for the Eleventh District of Ohio (“state appellate court” or “Ohio Court of

Appeals”). (Id. at 257.) In his appellate brief, Lusane asserted two assignments of error:

       1. The trial court erred in denying appellant’s motion to dismiss the felony indictment
          (T.D. 97) where appellant established a prima facie case that one of the cases used
          to enhance his current charge to a felony was constitutionally infirm as the trial
          court in that case failed to hold a plea hearing where appellant waived his trial
          rights and entered a guilty plea.

       2. The trial court erred when it enhanced appellant’s, Matthew Lusane’s, sentence
          pursuant to Ohio Revised Code 4511.19(G)(1)(d)(i) (T.D. 170) because R.C.
          4511.19 contains two different penalties for persons who have committed six
          offenses within 20 years, with no difference in proof required to trigger the greater
          penalties, R.C. 4511.19 violates due process and equal protection.

(Id. at 265-91.) On January 25, 2016, the Ohio Court of Appeals overruled Lusane’s assignments of

error and affirmed his conviction and sentence. (Id. at 308-17.)

       On February 5, 2016, Lusane moved to certify a conflict on the constitutionality of the repeat

OVI offender specification. (Id. at 319-23.) On March 11, 2016, the Ohio Court of Appeals certified

the following question of law:

       Whether the repeat OVI offender specification in R.C. 2941.1413(A) facially violates
       a defendant’s right to equal protection, as guaranteed by the Fourteenth Amendment
       to the United States Constitution and Article I, Section 2 of the Ohio Constitution,
       because the specification is based upon the identical evidence required to prove a
       fourth-degree felony under R.C. 4511.19(G)(1)(d)?

(Id. at 324-25.)




                                                  5
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 6 of 30. PageID #: 2286




        On March 10, 2016, Lusane, through counsel, filed a notice of appeal with the Ohio Supreme

Court. (Id. at 326-28.) In his memorandum in support of jurisdiction, he raised the following

propositions of law:

        1. The repeat-OVI-offender specification in R.C. 2941.1413(A) facially violates a
           defendant’s right to equal protection, as guaranteed by the Fourteenth Amendment
           to the United States Constitution and Article I, Section 2 of the Ohio Constitution,
           because the specification is based solely upon the same information required to
           establish a fourth-degree felony under R.C. 4511.19(G)(1)(d).

        2. The use of a prior OVI conviction to enhance a subsequent OVI charge where the
           defendant was never brought before a judge for a plea hearing before the prior
           conviction was entered in the previous case violates a defendant’s right to Due
           Process, as guaranteed by the Fourteenth Amendment to the United States
           Constitution and Article I, Section 16 of the Ohio Constitution.

(Id. at 329-47.) On June 15, 2016, the Ohio Supreme Court declined to accept jurisdiction. (Id. at

349.)

                     iii. Post-Conviction Petition

        On June 8, 2015, Lusane filed a pro se petition to vacate his conviction and sentence. (Id. at

350-61.) In his petition for post-conviction relief, Lusane raised the following claims:

        1. In raising the degree of the OVI charge to a felony was unconstitutional where the
           State relied upon the Kent OVI case no. 2005-TRC-4525, that was the result of a
           no contest plea which is prohibited by Evidence Rule 410(A)(2) and Criminal Rule
           11(B)(2). The petitioner’s guaranteed rights to Due Process and Equal Protection
           of Law under the U.S. Constitution and the Bill of Rights were violated.

        2. The government failed to disclose the recorded emergency call that was
           specifically requested and ordered; denying the defendant/[now] petitioner access
           to that evidence. The petitioner’s Sixth and Fourteenth Amendment rights under
           the U.S. Constitution may have been violated; depriving him the fundamental
           rights to a fair trial and due process. The non-disclosure of the evidence might
           have violated Brady.

(Id. at 354, 357.)



                                                     6
 Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 7 of 30. PageID #: 2287




        On August 28, 2015, Lusane filed a supplemental brief adding the following claim to his

petition:

        Petitioner was denied his Sixth Amendment right to effective assistance of counsel.
        Trial counsel was ineffective, failing to present relevant evidence to make a prima
        facie case in the hearing to dismiss the felony OVI charge.

(Id. at 400-03.)

        On October 20, 2015, Lusane filed a second supplemental brief adding the following claim to

his petition:

        The trial court failed to sign the judgment of conviction in Case No. 2013 CR 0443.
        Thus, failing to comply with a fatal requirement pursuant to Ohio Criminal Rule of
        Procedure 32(C) renders the petitioner’s conviction and sentence void.

(Id. at 445-50.)

        On January 21, 2016, the trial court dismissed Lusane’s post-conviction petition because all

of his claims were barred by res judicata. (Id. at 561-65.) The court also found that some of the

claims were meritless. (Id.)

        On January 28, 2016, Lusane filed a pro se appeal to the Ohio Court of Appeals. (Id. at 567.)

Lusane asserted three assignments of error:

        1. Trial court erred by improperly using res judicata as the basis for dismissing
           appellant’s petition before the decision of his first appeal of right in the OVI case.

        2. The trial court erred by issuing insufficient findings and conclusions of law that
           make no reference to the specific portion of the file or record supporting the court’s
           findings and that contradict the allegations in the petition, affidavits and evidence
           dehors the record.

        3. The trial court erred by not holding an evidentiary hearing pursuant to Ohio Rev.
           Code § 2953.21(E) where the evidence dehors the record established substantial
           grounds supporting appellant’s claim that he was denied effective assistance of
           counsel in the OVI case.



                                                   7
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 8 of 30. PageID #: 2288




(Id. at 581-600.) On September 19, 2016, the Ohio Court of Appeals affirmed the judgment of the

trial court. (Id. at 629-37.)

        On November 3, 2016, Lusane filed a pro se notice of appeal with the Ohio Supreme Court.

(Id. at 639-40.) His memorandum in support of jurisdiction asserted three propositions of law:

        1. The dismissal of a petition pursuant to R.C. 2953.21(C) based on res judicata
           while a defendant’s first appeal of right is pending violates a defendant’s right to
           Due Process, as guaranteed by the Fourteenth Amendment to the United States
           Constitution and Article I, Section 16 of the Ohio Constitution.

        2. The finding of fact and conclusions of law that do not adhere to R.C. 2953.21(C)
           by making reference to the specific portions of the files or record supporting the
           court’s findings and that contradict the allegations in the petition, affidavits and
           any supporting evidence violates a defendant’s right to Due Process, as guaranteed
           by the Fourteenth Amendment to the United States Constitution and Article I,
           Section 16 of the Ohio Constitution.

        3. The denial of an evidentiary hearing after a defendant has provided supporting
           documentary evidence establishing substantial grounds for relief under R.C.
           2953.21(E) violates defendant’s right to Due Process, as guaranteed by the
           Fourteenth Amendment to the United States Constitution and Article I, Section 16
           of the Ohio Constitution.

(Id. at 641-55.) On April 19, 2017, the Ohio Supreme Court declined to accept jurisdiction. (Id. at

673.)

                   iv. Motion to Vacate Conviction and Dismiss Indictment

        On March 7, 2017, Lusane filed a pro se motion to vacate conviction and dismiss the

indictment. (Id. at 674-76.) Lusane argued that there was no evidence of a prior felony OVI

conviction, as all of his previous OVI convictions were misdemeanors, and that the repeat OVI

offender specification therefore should not have been applied. (Id.) On March 10, 2017, the trial

court denied Lusane’s motion. (Id. at 677.)




                                                  8
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 9 of 30. PageID #: 2289




         On April 11, 2017, Lusane filed a pro se notice of appeal with the Ohio Court of Appeals.

(Id. at 678.) His appellate brief raised the following assignments of error:

         1. The prosecuting attorney failed in violation of ethical rules of professional conduct
            3.5, 8.4 and Criminal Rule 16, to disclose exculpatory evidence to the jury that
            appellant did not have a prior felony OVI conviction which is required in charging
            the repeat OVI offender specification under R.C. 2941.1413.

         2. The trial court erred by not dismissing the indictment pursuant to Crim R. 48(B)
            where appellant did not have a prior felony OVI conviction to apply the repeat
            felony specification making the judgment void.

         3. The trial court erred by granting no reason for denying appellant’s motion to vacate
            the conviction and dismiss the indictment.

(Id. at 688-700.) On May 7, 2018, the Ohio Court of Appeals affirmed the judgment of the trial court.

(Id. at 715-21.)

         On June 11, 2018, Lusane filed a pro se notice of appeal with the Ohio Supreme Court. (Doc.

No. 8-1 at 1-2.) His memorandum in support of jurisdiction raised three propositions of law:

         1. The prosecuting attorney(s) failed in violation of ethical rules of professional
            conduct 3.5, 8.4 and Criminal Rule 16, to disclose exculpatory evidence to the jury
            that appellant did not have a prior felony OVI conviction which is required in
            charging the repeat OVI offender specification under R.C. 2941.1413.

         2. The trial court erred by not dismissing the indictment pursuant to Crim. R. 48(B)
            where appellant did not have a prior felony OVI conviction to apply the repeat
            felony OVI specification making the judgment void.

         3. The trial court erred by giving no reason for denying appellant’s motion to vacate
            the conviction and dismiss the indictment.

(Id. at 3-21.) On August 1, 2018, the Ohio Supreme Court declined to accept jurisdiction. (Doc. No.

11-1.)




                                                    9
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 10 of 30. PageID #: 2290




                   v. Challenges to Prior Convictions

        While Lusane’s current Petition for habeas relief has been pending, he also has continued to

attack several of the underlying OVI convictions that supported the repeat offender specification for

his felony OVI conviction in 2014 with filings in the original court of conviction for those underlying

OVIs.

        For instance, on December 28, 2018, Lusane filed a Motion to Revise Judgment of Conviction

with respect to his prior, predicate OVI conviction from 2005 in the Portage County Municipal Court,

Ravenna Division (“2005 Ravenna OVI conviction”). See State v. Lusane, Portage County Municipal

Court, Case No. 2005 TRC 11364 (docket). The municipal court denied Lusane’s motion on February

19, 2019, and he timely appealed. (Id.) On September 3, 2019, the state appellate court found that

the municipal court violated Ohio Crim. R. 32(C) by failing to issue a single entry setting forth both

the conviction and sentence, and reversed and remanded. State v. Lusane, No. 2019-P-0027, 2019

WL 4166777, at *1 (Ohio Ct. App. 11th Dist. Sept. 3, 2019) (“The trial court noted on the case file

jacket that appellant plead guilty to operating a vehicle while intoxicated. . . . Separately, in a

judgment entry, the trial court imposed a thirty-day jail term, suspended appellant’s driver’s license

for two years, and fined him $550 and court costs.”). On remand, the municipal court issued a

corrected judgment entry setting forth both the conviction and sentence in a single entry in

compliance with Ohio Crim. R. 32(C). (Doc. No. 58-1.) On December 19, 2019, Lusane appealed

from the corrected judgment entry. See State v. Lusane, Portage County Municipal Court, Case No.

2005 TRC 11364 (docket). Subsequently, the Ohio Court of Appeals affirmed the judgment against

him, and the Ohio Supreme Court declined to accept jurisdiction of Lusane’s appeal of that decision.




                                                  10
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 11 of 30. PageID #: 2291




See State v. Lusane, No. 2019-P-0115, 2020 WL 4747530 (Ohio Ct. App. 11th Dist. Aug. 17, 2020);

State v. Lusane, 160 Ohio St.3d 1498 (2020).

       In February 2019, Lusane also filed a Motion to Revise Judgment of Conviction with respect

to his prior, predicate OVI conviction from 2000 in the Portage County Municipal Court, Ravenna

Division (“2000 Ravenna OVI conviction”). See State v. Lusane, Portage County Municipal Court,

Case No. 2000 TRC 0510 (docket). The municipal court denied the motion, and Lusane appealed in

May 2019. Id. On appeal, the Ohio Court of Appeals again held that the municipal court had violated

Ohio Crim. R. 32(C) by failing to issue a single entry setting forth both the conviction and sentence.

State v. Lusane, No. 2019-P-0065, 2020 WL 1000054, at *1 (Ohio Ct. App. 11th Dist. Mar. 2, 2020).

While noting that there were separate entries showing Lusane’s guilty plea and sentence, there was

no singular entry that stated both the fact of conviction and the sentence. Id. Thus, the court

“reverse[d] and remand[ed] for the lower court to issue a proper judgment which contains both the

fact of conviction and the sentence in a single entry.” Id. After the municipal court filed a proper

entry, Lusane once again appealed. See State v. Lusane, Portage Cty. Municipal Court, Case No.

2000 TRC 0510 (docket). Lusane’s appeal remains pending as of the date of this Memorandum

Opinion & Order.

                   vi. Federal Habeas Petition

       On March 19, 2018, Lusane filed a pro se Petition for Writ of Habeas Corpus in this Court,

raising six grounds for relief:

       GROUND ONE: The trial court erred in denying appellant’s motion to dismiss the
       felony indictment where appellant established a prima facie case that one of the cases
       used to enhance his current charge to a felony was constitutionally infirm (hereinafter
       “ghost conviction”) violating his 14th Amendment rights under the U.S. Constitution.



                                                 11
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 12 of 30. PageID #: 2292




        GROUND TWO: Trial counsel was deficient, not reasonably competent, and
        counsel’s deficiencies prejudiced petitioner by failing to investigate the case,
        subpoena witnesses and he withheld exculpatory evidence provided by the state to use
        at trial, violating petitioner’s 6th Amendment right to counsel under the U.S.
        Constitution.

        GROUND THREE: The felony OVI conviction is null and void because the trial
        court judge failed to sign the judgment of conviction as required by Criminal Rules of
        Procedure 32(C) depriving petitioner of his 14th Amendment rights under the U.S.
        Constitution.

        GROUND FOUR: Cumulative prosecutorial misconduct violated petitioner’s 5th,
        6th and 14th Amendments under the U.S. Constitution.

                 I.      Prosecutor used a prior misdemeanor OVI conviction that is
                 constitutionally infirm to enhance the misdemeanor to felony status.

                 II.     Prosecutor added a Felony Repeat OVI Offender Specification to the
                 indictment where Petitioner had not previously been convicted of Felony OVI
                 again the prosecutor misled grand jury to obtain the specification with
                 constitutionally infirm prior misdemeanor OVI’s.

        GROUND FIVE: The trial court erred by not dismissing the indictment pursuant to
        Crim. R. 48(B) where appellant did not have a prior felony OVI conviction to apply
        the repeat felony OVI specification making the judgment void.

        GROUND SIX: The state’s failure to provide the 911/*677 emergency call deprived
        the petitioner of his 6th & 14th Amendment rights and his confrontation rights under
        the U.S. Constitution.

(Doc. No. 1 at 5-13.) Respondent Warden Charmaine Bracy (“Respondent”) filed an Answer/Return

of Writ on July 17, 2018, and Lusane filed a Reply to Respondent’s Return of Writ on January 28,

2019. (Doc. Nos. 7, 34.)3

        On February 27, 2020, the Magistrate Judge issued an R&R recommending that the Petition

be denied. (Doc. No. 60.) The Magistrate Judge concluded that all of Lusane’s claims were either




3
 Throughout the case, Lusane also filed a number of motions, such as multiple motions to stay, to supplement the record,
and for immediate release on bond, that have been ruled upon.
                                                          12
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 13 of 30. PageID #: 2293




procedurally defaulted, noncognizable, and/or lacking in merit. (Id.) After receiving several

extensions of time in which to file objections to the R&R, Lusane filed Objections to the R&R on

June 16, 2020. (Doc. No. 66.) In his Objections, Lusane objects to the Magistrate Judge’s

recommended holdings only with respect to Grounds One and Two of his Petition. (See id.)

 II.    Standard of Review

        Parties must file any objections to a report and recommendation within fourteen days of

service. Fed. R. Civ. P. 72(b)(2). Failure to object within this time waives a party’s right to appeal

the district court’s judgment. See Thomas v. Arn, 474 U.S. 140, 145 (1985); United States v. Walters,

638 F.2d 947, 949-50 (6th Cir. 1981).

        When a petitioner objects to a magistrate judge’s resolution of a dispositive matter, the district

court reviews those objections de novo. Fed. R. Civ. P. 72(b)(3). Specifically, a district judge:

        must determine de novo any part of the magistrate judge’s disposition that has been
        properly objected to. The district judge may accept, reject, or modify the
        recommended disposition; receive further evidence; or return the matter to the
        magistrate judge with instructions.

Id. “A party who files objections to a magistrate [judge]’s report in order to preserve the right to

appeal must be mindful of the purpose of such objections: to provide the district court ‘with the

opportunity to consider the specific contentions of the parties and to correct any errors immediately.’”

Jones v. Moore, No. 3:04CV7584, 2006 WL 903199, at *7 (N.D. Ohio Apr. 7, 2006) (quoting

Walters, 638 F.2d at 949-50). An objection “that merely restates the arguments previously presented”

or “does nothing more than state a disagreement with a magistrate’s recommendation” is not

sufficient. Id.

       When a party fails to raise a specific objection to a finding of a magistrate judge on a dispositive

matter, “the court need only satisfy itself that there is no clear error on the face of the record in order

                                                    13
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 14 of 30. PageID #: 2294




to accept the recommendation.” Fed. R. 72(b)(3), Advisory Committee Notes; see also Thomas, 474

U.S. at 150 (stating that “[i]t does not appear that Congress intended to require district court review

of a magistrate’s factual or legal conclusions, under a de novo or any other standard, when neither

party objects to those findings.”).

III.    Analysis

            a. Ground One

        In Ground One of his Petition, Lusane asserts that “[t]he trial court erred in denying

appellant’s motion to dismiss the felony indictment where appellant established a prima facie case

that one of the cases used to enhance his current charge to a felony was constitutionally infirm.”

(Doc. No. 1 at 5.) According to Lusane, his 2005 Ravenna OVI conviction was constitutionally

infirm because no hearing took place where he was present in open court with counsel to enter a plea

or to participate in a trial. (Doc. No. 34 at 10.)

        The Magistrate Judge concluded that Ground One failed on the merits, as the Ohio Court of

Appeals decision rejecting Lusane’s argument in this regard was not contrary to, or an unreasonable

application of, clearly established federal law. (Doc. No. 60 at 19-22.) Relying in part on Custis v.

United States, 511 U.S. 485 (1994), the Ohio Court of Appeals had held that a defendant may only

collaterally attack a prior conviction on the basis that the defendant was convicted without the

assistance of counsel. State v. Lusane, 58 N.E.3d 416, 418-20 (Ohio Ct. App. 11th Dist. 2016).

Because Lusane was represented by counsel during the case resulting in his prior conviction and he

only alleged that his guilty plea was invalid due to a lack of a hearing in violation of Ohio Crim. R.

11(C), the Ohio Court of Appeals concluded he had not stated proper grounds for collaterally

attacking his prior OVI conviction. Id. Alternatively, the Magistrate Judge also found that even if


                                                     14
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 15 of 30. PageID #: 2295




Lusane was permitted to challenge the validity of his 2005 Ravenna OVI conviction, his challenge

would fail. (Doc. No. 60 at 22-25.)

       Lusane’s objections to the Magistrate Judge’s conclusions with respect to Ground One appear

to be two-fold. First, Lusane asserts that the Ohio Court of Appeals’ reliance on Custis in denying

his direct appeal was misplaced, as his case is distinguishable for a number of reasons. (Doc. No. 66

at 2-3.) Second, within his objections to Ground One, Lusane appears to raise a new ground for relief

by arguing that his felony OVI conviction was based on insufficient evidence in violation of the Due

Process Clause of the Fourteenth Amendment. (Id. at 3-4.) Relying on the two Ohio Court of Appeals

decisions that held that the journal entries from his 2000 and 2005 Ravenna OVI convictions did not

comply with Ohio Crim. R. 32(C), Lusane appears to argue that the journal entries offered by the

State to prove his prior convictions were invalid and therefore could not support the repeat offender

specification for his felony OVI conviction. (Id.) Upon review of Lusane’s Objections, the Court

finds them unpersuasive.

       First, the Court agrees with the Magistrate Judge that Ground One as presented in Lusane’s

Petition fails on the merits, as the state appellate court’s ruling precluding Lusane from collaterally

attacking his 2005 Ravenna OVI conviction was not contrary to, or an unreasonable application of,

clearly established federal law.      The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) “dictates a highly deferential standard for evaluating state-court rulings, which demands

that state-court decisions be given the benefit of the doubt.” Bell v. Cone, 543 U.S. 447, 455 (2005)

(internal citation and quotations omitted). Pursuant to AEDPA, habeas corpus relief is unavailable

with respect to any claim adjudicated on the merits in state court unless the adjudication:




                                                  15
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 16 of 30. PageID #: 2296




       (1) resulted in a decision that was contrary to, or involved an unreasonable application
       of, clearly established Federal law, as determined by the Supreme Court of the United
       States; or

       (2) resulted in a decision that was based on an unreasonable determination of the facts
       in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       “[F]or a state court’s decision to be ‘contrary to’ clearly established Supreme Court precedent,

it must ‘arrive[ ] at a conclusion opposite to that reached by [the Supreme Court] on a question of

law[,]’ or it must face a set of ‘facts that are materially indistinguishable from a relevant Supreme

Court precedent and’ still arrive at an opposite result.” Mitzel v. Tate, 267 F.3d 524, 530 (6th Cir.

2001) (quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)).

       This is distinct from an “unreasonable application of” Supreme Court precedent, which occurs

“when the state court correctly identifies the governing legal principle in the case, yet it unreasonably

applies that principle to the facts of the defendant’s case.” Id. Under this standard, federal courts

may not overturn a state court’s decision simply because they believe that the state court applied

Supreme Court precedent incorrectly. Id. “Instead, the state court’s application of Supreme Court

precedent must also be objectively unreasonable.” Id. This means “even a strong case for relief does

not mean the state court’s contrary conclusion was unreasonable.” Harrington v. Richter, 562 U.S.

86, 102 (2011). “[A] state prisoner must show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Id. at 103.

       In addition, the Supreme Court has made clear that the phrase, “clearly established Federal

law, as determined by the Supreme Court of the United States,” as used in 28 U.S.C. § 2254(d),



                                                   16
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 17 of 30. PageID #: 2297




“refers to the holdings, as opposed to the dicta, of [the Supreme Court’s] decisions as of the time of

the relevant state-court decision.” Williams, 529 U.S. at 412.

       In this case, the Ohio Court of Appeals rejected Lusane’s argument on direct appeal that one

of his underlying convictions was constitutionally infirm and found that he had failed to raise

sufficient grounds to collaterally attack his 2005 Ravenna OVI conviction:

       {¶ 10} Under his first assignment, appellant maintains that the trial court erred in
       concluding that the state could employ his prior conviction in Portage County
       Municipal Court Case No. 2005 TCR 11364 to enhance the OVI charges in the
       underlying case to fourth-degree felonies. He submits that this specific conviction
       must be declared invalid because there is no evidence that the municipal court
       conducted the required Crim.R. 11(C) hearing prior to accepting his guilty plea.
       According to appellant, the fact that no plea hearing took place resulted in a
       jurisdictional error rendering the prior conviction unenforceable for enhancement
       purposes.

       {¶ 11} In asserting this argument before the trial court and this court, appellant is
       attempting to collaterally attack the validity of the municipal court conviction. In
       relation to this type of challenge to a criminal conviction, the Supreme Court of Ohio
       has noted:

       {¶ 12} “Generally, a past conviction cannot be attacked in a subsequent case.
       However, there is a limited right to collaterally attack a conviction when the state
       proposes to use the past conviction to enhance the penalty of a later criminal offense.
       A conviction obtained against a defendant who is without counsel, or its corollary, an
       uncounseled conviction obtained without a valid waiver of the right to counsel, has
       been recognized as constitutionally infirm. State v. Brandon (1989), 45 Ohio St.3d
       85, 86, 543 N.E.2d 501; Nichols v. United States (1994), 511 U.S. 738, 114 S.Ct. 1921,
       128 L.Ed.2d 745.” State v. Brooke, 113 Ohio St.3d 199, 2007-Ohio-1533, 863 N.E.2d
       1024, ¶ 9.

       {¶ 13} Appellant does not contend the municipal court conviction was uncounseled.
       Instead, he asserts that the prior conviction is constitutionally infirm due to the lack of
       a Crim.R. 11(C) plea hearing. But, in reviewing the relevant case law, this court has
       stated that a prior conviction is only subject to collateral attack for one reason. In State
       v. Nadock, 11th Dist. Lake No. 2009–L–042, 2010-Ohio-1161, 2010 WL 1058356,
       the defendant argued that his prior convictions for domestic violence could not be used
       to enhance the degree of the latest charge because, in the prior cases, he was never
       informed of the effect of the convictions on future charges and was not provided a full
       explanation of the factual bases for the prior offenses. In holding that the earlier

                                                   17
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 18 of 30. PageID #: 2298




      convictions could not be collaterally attacked on those grounds, the Nadock court first
      discussed the initial burden the defendant must carry to show a “constitutional
      infirmity” in the prior convictions. Id. at ¶ 9. In regard to the nature of the
      constitutional infirmity, our opinion then stated:

      {¶ 14} “With this procedure in mind, however, the only constitutional infirmity that a
      criminal defendant may allege to collaterally challenge a prior penalty-enhancing
      conviction is the denial of the fundamental right to be represented by counsel. State
      v. Dowhan, 11th Dist. No. 08–L–064, 2009-Ohio-684 [2009 WL 368481], at ¶ 12,
      citing State v. Culberson, 142 Ohio App.3d 656, 662–663, 2001-Ohio-3261, 756
      N.E.2d 734; see, also, Brandon, [45 Ohio St.3d] at 86 [543 N.E.2d 501]; Custis v.
      United States (1994), 511 U.S. 485, 496, 114 S.Ct. 1732, 128 L.Ed.2d 517; (wherein
      the Supreme Court expressly refused to extend the right to attack collaterally prior
      convictions used for sentencing enhancement beyond the right to have appointed
      counsel. Id. at 49 [114 S.Ct. 1732] ). Such an infirmity ‘ “ * * * consists of a
      conviction obtained without the assistance of counsel, or its corollary, an invalid
      waiver of the right to counsel.” ’ [State v. Armbruster, 3d Dist. No. 9–03–15, 2004-
      Ohio-289, 2004 WL 112640], at ¶ 7, quoting Culberson, supra.” Id. at ¶ 21. See also,
      State v. Lewis, 11th Dist. Lake No. 2009–L138, 2010-Ohio-4288, 2010 WL 3528923.

      {¶ 15} The Nadock court relied upon the United States Supreme Court’s decision in
      Custis, 511 U.S. at 496, 114 S.Ct. 1732. Custis involved a situation in which a
      defendant’s three prior felony convictions had the effect under federal law of
      increasing the length of the prison term which could be imposed for illegal possession
      of a firearm. The Custis defendant sought to collaterally attack the prior convictions
      on three bases: “ * * * the denial of the effective assistance of counsel, that his guilty
      plea was not knowing and intelligent, and that he had not been adequately advised of
      his rights in opting for a ‘stipulated facts’ trial.” Id. The Supreme Court declined to
      increase the number of acceptable grounds for collaterally attacking a prior conviction,
      holding that none of the three reasons cited by the defendant rose “to the level of a
      jurisdictional defect resulting from the failure to appoint counsel” for an indigent
      defendant. Id. The Custis court noted that a violation of the right to appointed counsel
      was considered “a unique constitutional defect.” Id.

      {¶ 16} Focusing upon the use of the phrase “jurisdictional defect” in the Custis
      opinion, appellant postulates that, even though the Custis court rejected the three cited
      constitutional violations as plausible bases for collateral attack, it left open the
      possibility that other constitutional violations could be grounds for collateral attack so
      long as the violations deprive a trial court of jurisdiction over the prior case. Building
      upon this, he claims that the failure to conduct the Crim.R. 11(C) plea hearing is a
      jurisdictional defect because his basic due process rights were violated. According to
      appellant, without a plea hearing, he was denied his fundamental right to be heard.



                                                 18
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 19 of 30. PageID #: 2299




       {¶ 17} Yet, in raising this argument, appellant has not asserted that it was never his
       intention to plead guilty in the municipal court OVI case, and that he would have stated
       such to the municipal court if the plea hearing had been held. To this extent, his
       allegation as to the lack of a plea hearing does not raise a due process concern, but
       only pertains to the question of whether he entered a valid guilty plea. He is merely
       arguing that the municipal court did not follow the required procedure for determining
       whether his guilty plea was made knowingly, intelligently and voluntarily.

       {¶ 18} In applying Custis, Ohio courts have consistently concluded that a prior
       conviction cannot be collaterally attacked on the grounds that the guilty plea was
       invalid due to lack of compliance with Crim.R. 11(C). See Nadock, 2010-Ohio-1161,
       2010 WL 1058356, at ¶ 22; State v. Drager, 2d Dist. Montgomery No. 26067, 2014-
       Ohio-3056, 2014 WL 3407874; State v. Mikolajczyk, 8th Dist. Cuyahoga No. 93085,
       2010-Ohio-75, 2010 WL 125998; State v. Endsley, 7th Dist. Columbiana No. 04–CO–
       46, 2005-Ohio-5631, 2005 WL 2715458.

       {¶ 19} There is no dispute that appellant was represented by counsel during the
       disputed municipal court case. As a result, appellant could not state proper grounds
       for collaterally attacking this prior OVI conviction. Moreover, since he did not dispute
       that he had four other prior convictions for OVI, the fourth-degree felony OVI charges
       were proper and his first assignment of error is without merit.

Lusane, 58 N.E.3d at 418-20.

       In his Objections, Lusane asserts that the Ohio Court of Appeals erred in its holding and

argues that Custis is distinguishable from his case because (1) the five prior OVI convictions in his

case were elements of the offense, not merely used to enhance sentencing as in Custis; (2) his prior

convictions were misdemeanors, while the defendant’s prior convictions in Custis were felonies; and

(3) the State offered journal entries in support of two of his prior convictions that did not comply with

Ohio Crim R. 32(C) and were therefore not final judgment entries, which was not the case in Custis.

(Doc. No. 60 at 2-3.) However, Lusane has not shown that these distinguishing features render the

Ohio Court of Appeals’ decision so unreasonable that he is entitled to relief under AEDPA’s

deferential standard. In Custis, the Supreme Court explicitly declined “to extend the right to attack

collaterally prior convictions used for sentence enhancement beyond the right to have appointed


                                                   19
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 20 of 30. PageID #: 2300




counsel established in Gideon.” 511 U.S. at 496. It is undisputed that Lusane was represented by

counsel in each of his prior OVI cases. (Doc. No. 7-1 at 59-61; Doc. No. 7-4 at 48-49.) Accordingly,

it was not an unreasonable application of Custis to bar his collateral attack. Nor has Lusane cited any

other Supreme Court case showing that the Ohio Court of Appeals’ decision was contrary to, or an

unreasonable application of, federal law. Accordingly, the Court agrees with the Magistrate Judge

that Ground One as presented in the Petition is meritless.

       Next, as noted above, in his Objections, Lusane also appears to argue that because the journal

entries from his 2000 and 2005 Ravenna OVI convictions did not comply with Ohio Crim. R. 32(C)’s

requirements for final judgment entries, those journal entries were not sufficient evidence to support

the repeat offender specification for his felony OVI conviction. (Doc. No. 66 at 3-4.) This argument,

that he was convicted based on insufficient evidence of his prior convictions, was not presented in

Lusane’s Petition. To wit, in Ground One, Lusane asserted that one of his past convictions was

constitutionally infirm, but he did not argue that the State did not submit sufficient evidence of the

fact of any of his past convictions. (See Doc. No. 1 at 5.) Lusane did make similar insufficiency of

the evidence arguments in his Reply to Respondent’s Return of Writ and in some of his motions to

supplement the record, but never amended his Petition to include such a claim. (See Doc. No. 34 at

10-11; Doc. Nos. 47, 56.)

       “A habeas petitioner cannot raise new claims or arguments in an objection that were not

presented to the Magistrate Judge.” Cody v. Sheldon, No. 1:18CV1787, 2020 WL 1060031, at *8

(N.D. Ohio Mar. 5, 2020); Biggs v. Coleman, No. 5:11CV00292, 2014 WL 185893, at *5 (N.D. Ohio

Jan. 15, 2014) (“Objections Four and Five assert new grounds for relief that were not set forth in the

habeas petition, and, consequently, the magistrate judge had no opportunity to address them. Because


                                                  20
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 21 of 30. PageID #: 2301




these new grounds for relief are not properly before the Court, they are overruled.”). Because Lusane

has attempted to raise a new claim in his Objections, it must be denied.

        Even if the Court were to consider Lusane’s new claim, however, it would be denied as

procedurally defaulted. Federal courts will not consider the merits of procedurally defaulted claims,

unless the petitioner demonstrates cause for the default and prejudice resulting therefrom, or where

failure to review the claim would result in a fundamental miscarriage of justice. See Lundgren v.

Mitchell, 440 F.3d 754, 763 (6th Cir. 2006). “The procedural default rule is related to the statutory

requirement that a habeas petitioner must exhaust any available state-court remedies before bringing

a federal petition.” Lovins v. Parker, 712 F.3d 283, 294 (6th Cir. 2013); see 28 U.S.C. § 2254(b), (c).

“A claim may become procedurally defaulted in two ways.” Williams v. Anderson, 460 F.3d 789,

806 (6th Cir. 2006).

        “First, a petitioner may procedurally default a claim by failing to comply with state procedural

rules in presenting his claim to the appropriate state court.” Id.; see also Maupin v. Smith, 785 F.2d

135, 138 (6th Cir. 1986). “If, due to the petitioner’s failure to comply with the procedural rule, the

state court declines to reach the merits of the issue, and the state procedural rule is an independent

and adequate grounds for precluding relief, the claim is procedurally defaulted.” Williams, 460 F.3d

at 806. As articulated by the Sixth Circuit, “[u]nder the independent and adequate state ground

doctrine, a federal habeas claim is procedurally defaulted when: (1) the petitioner fails to comply with

a state procedural rule; (2) the state courts enforce the rule; (3) the state procedural rule is an adequate

and independent state ground for denying review of a federal constitutional claim; and (4) the

petitioner cannot show cause and prejudice excusing the default.” Lovins, 712 F.3d at 296 (quoting

Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir. 2010) (en banc)).


                                                    21
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 22 of 30. PageID #: 2302




       “Second, a petitioner may procedurally default a claim by failing to raise a claim in state court,

and pursue that claim through the state’s ‘ordinary appellate review procedures.’” Williams, 460 F.3d

at 806 (quoting O’Sullivan v. Boerckel, 526 U.S. 838, 847-48 (1999)). “If, at the time of the federal

habeas petition, state law no longer allows the petitioner to raise the claim, the claim is procedurally

defaulted.” Id. In other words, “a claim is procedurally defaulted where the petitioner failed to

exhaust state court remedies, and the remedies are no longer available at the time the federal petition

is filed because of a state procedural rule.” Lovins, 712 F.3d at 295. “A claim is adequately raised

on direct appeal if it was ‘fairly presented’ to the state court.” Williams, 460 F.3d at 806.

       “In Ohio, a petitioner is not entitled to raise claims in postconviction proceedings where those

claims could have been raised on direct appeal.” Griffin v. Lazaroff, No. 1:17CV917, 2020 WL

1452302, at *10 (N.D. Ohio Mar. 25, 2020); accord Wong v. Money, 142 F.3d 313, 322 (6th Cir.

1998) (“Under Ohio law, the failure to raise on appeal a claim that appears on the face of the record

constitutes a procedural default under the State’s doctrine of res judicata.”). “Thus, if an Ohio

petitioner failed to raise a claim on direct appeal, which could have been raised, the claim is

procedurally defaulted.” Griffin, 2020 WL 1452302, at *10.

       Here, Lusane never raised an insufficiency of the evidence claim in his direct appeal or at any

point in his state court proceedings. In his direct appeal, Lusane challenged his conviction on the

basis that one of his prior convictions was constitutionally infirm. However, he never alleged that

the State failed to present sufficient evidence of the fact of any of his convictions or that any of his

convictions were invalid based on the failure of the journal entries from his past cases to comply with

Ohio Crim R. 32(C). (See Doc. No. 7-1 at 280-86.) Moreover, his claim appeared on the face of the

record and could have been raised on direct appeal. Lusane’s claim is based on the fact that the


                                                  22
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 23 of 30. PageID #: 2303




journal entries for two of his past convictions presented by the State were invalid and insufficient to

prove the fact of his past convictions. As such, no evidence from outside the record was necessary

to present his claim. Indeed, in his Objections, Lusane states that the journal entries were “facially

void.” (Doc. No. 66 at 5.) Although Lusane later obtained rulings from the Ohio Court of Appeals

that the judgment entries from his 2000 and 2005 Ravenna OVI convictions did not comply with

Ohio Crim. R. 32(C), this was not necessary for him to raise the issue on direct appeal. Thus, by

failing to raise his claim on direct appeal or at any point in his state court proceedings, Lusane has

procedurally defaulted this claim.

       A petitioner may avoid procedural default “by showing that there was cause for the default

and prejudice resulting from the default, or that a miscarriage of justice will result from enforcing the

procedural default in the petitioner’s case.” Seymour v. Walker, 224 F.3d 542, 550 (6th Cir. 2000).

To establish cause, a petitioner “must present a substantial reason that is external to himself and

cannot be fairly attributed to him.” Hartman v. Bagley, 492 F.3d 347, 358 (6th Cir. 2007). “Prejudice,

for purposes of procedural default analysis, requires a showing that the default of the claim not merely

created a possibility of prejudice to the defendant, but that it worked to his actual and substantial

disadvantage, infecting his entire trial with errors of constitutional dimensions.” Jamison v. Collins,

291 F.3d 380, 388 (6th Cir. 2002).

       Lusane has not, and cannot, demonstrate cause for his procedural default. As discussed above,

there is no reason that Lusane could not have raised his sufficiency of the evidence claim at any point

in time earlier in his state court proceedings. The Court thus need not assess whether prejudice

resulted from his default.




                                                   23
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 24 of 30. PageID #: 2304




         A petitioner’s procedural default also may be excused where a petitioner is actually innocent

in order to prevent a “fundamental miscarriage of justice.” Coleman v. Johnson, 501 U.S. 722, 749-

50 (1991). In order to establish actual innocence, a habeas petitioner must show “factual innocence,

not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998). Conclusory

statements are not enough—a petitioner must “support his allegations of constitutional error with new

reliable evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324

(1995); see also Allen v. Harry, 497 F. App’x 473, 480 (6th Cir. 2012); Jones v. Bradshaw, 489 F.

Supp. 2d 786, 807 (N.D. Ohio 2007). A petitioner must show that, in light of the new evidence, it is

more likely than not that no reasonable juror would have found him guilty beyond a reasonable doubt.

See Schlup, 513 U.S. at 327. “Without any new evidence of innocence, even the existence of a

concededly meritorious constitutional violation is not in itself sufficient to establish a miscarriage of

justice that would allow a habeas court to reach the merits of a barred claim.” Id. at 316.

         Lusane appears to argue that this standard is met by asserting that it is a miscarriage of justice

for his conviction to be sustained based on the allegedly insufficient journal entries. (Doc. No. 66 at

4.) However, Lusane has not identified any new evidence that was not presented at trial establishing

his innocence. Indeed, the journal entries themselves appear to have been presented before the state

trial court, and he could have asserted at that time or on appeal that they were insufficient to support

his conviction. As such, Lusane cannot establish a miscarriage of justice to excuse his procedural

default. See Harris v. Morgan, No. 1:10CV02351, 2012 WL 2505838, at *5 (N.D. Ohio June 28,

2012).




                                                    24
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 25 of 30. PageID #: 2305




       Moreover, even if the recent decisions by the Ohio Court of Appeals requiring the correction

of the judgment entries in two of his past OVI cases to conform to Ohio Crim. R. 32(C) are considered

“new evidence,” they do not demonstrate that Lusane is actually innocent. In State v. Gwen, the Ohio

Supreme Court held that “[w]hen the state chooses to prove a prior offense not through a guilty plea,

but via a conviction, and the defendant does not stipulate to the fact of the conviction, the judgment

entry of conviction offered must contain the four elements described in Crim.R. 32(C).” 134 Ohio

St.3d 284, 289 (2012). Thus, Lusane may have a substantial argument that the journal entries offered

by the State to prove his 2000 and 2005 Ravenna OVI convictions were insufficient evidence of his

past convictions because they did not comply with Ohio Crim R. 32(C).

       However, “‘actual innocence’ means factual innocence, not mere legal insufficiency.”

Bousley, 523 U.S. at 623. And Lusane has not demonstrated that either of the challenged past

convictions are void, or as Lusane argues, that they “were not legally available for any purpose.”

(Doc. No. 66 at 4.) To the contrary, the Ohio Court of Appeals decisions relied on by Lusane merely

required the municipal court in each case to correct a technical deficiency in their respective judgment

entries because the fact of conviction and sentence were not set forth in the same entry in compliance

with Crim. R. 32(C). See Lusane, 2020 WL 1000054, at *1; Lusane, 2019 WL 4166777, at *1.

Accordingly, Lusane has not shown the past convictions were void so that he was actually innocent

of the repeat offender specification.

       Moreover, Lusane was convicted under Ohio Rev. Code § 4511.19(G)(1)(d), which provides

that “an offender who, within twenty years of the offense, previously has been convicted of or pleaded

guilty to five or more violations of that nature is guilty of a felony of the fourth degree.” Ohio Rev.

Code § 4511.19(G)(1)(d) (emphasis added); see also Ohio Rev. Code § 2941.1413. Ohio courts have


                                                  25
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 26 of 30. PageID #: 2306




held that such language permits the State to present evidence of previous guilty pleas to establish

prior offenses. See Gwen, 134 Ohio St.3d at 287 (“Thus, the state was required to prove that Gwen

had ‘pleaded guilty to or been convicted of two or more offenses of domestic violence.’ By using the

phrase ‘pleaded guilty to’ as an alternative to ‘convicted of’ in R.C. 2919.25(D)(4), the General

Assembly has allowed the state to offer evidence of a defendant’s guilty plea as proof of a prior

offense of domestic violence.”); State v. Nesser, No. 2013 CA 21, 2014 WL 1887694, at *9 (Ohio

Ct. App. 2d Dist. May 9, 2014).

       Here, both Ohio Court of Appeals decisions that Lusane cites as new evidence noted that

Lusane plead guilty to the OVI charge in the municipal court. Lusane, 2020 WL 1000054, at *1 (“On

May 12, 2000, he signed a written plea of guilty to OVI. The bottom of this document, signed by the

judge, stated that the court accepted Lusane’s guilty plea.”); Lusane, 2019 WL 4166777, at *1 (“The

trial court noted on the case file jacket that appellant plead guilty to operating a vehicle while

intoxicated.”). As such, even though there was a technical deficiency in the judgment entries in two

of Lusane’s past convictions, he plead guilty in both cases, which also is sufficient to establish that

the repeat offender specification applied to Lusane such that he cannot show he is actually innocent.

As a result, Lusane has failed to demonstrate actual innocence to excuse his procedural default.

       Accordingly, the Court finds Ground One of Lusane’s Petition is meritless. To the extent that

Lusane attempts to raise a new sufficiency of the evidence claim in his Objections, that claim is

denied as not properly raised before the Magistrate Judge and, alternatively, as procedurally

defaulted.




                                                  26
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 27 of 30. PageID #: 2307




            b. Ground Two

        In Ground Two of his Petition, Lusane asserts that he was denied the effective assistance of

counsel for several reasons, including the fact that his trial counsel failed to investigate the

constitutional infirmity of his 2005 Ravenna OVI conviction, failed to subpoena the court reporter

from that case to support Lusane’s argument, and withheld exculpatory evidence related to the

recording of the call that resulted in Lusane’s arrest. (Doc. No. 1 at 6; Doc. No. 34 at 13-14.) The

Magistrate Judge found that Ground Two was procedurally defaulted because Lusane did not raise

his claims in Ground Two on direct appeal, and those claims were dismissed under the doctrine of

res judicata when he later raised them in his post-conviction petition. (Doc. No. 60 at 28-33.) The

Magistrate Judge also concluded that Ground Two lacked merit. (Id. at 33-35.)

        In his Objections, Lusane reiterates several of the same allegations presented to the Magistrate

Judge as to why his counsel was ineffective, but does not point to any errors in the Magistrate Judge’s

finding that Ground Two is procedurally defaulted. (See Doc. No. 66 at 4-6.) It is somewhat unclear,

but Lusane also appears to raise a new argument regarding his counsel’s failure to “object to the

journal entries that were facially void where those entries were used to prove essential elements of

the offense,” again relying on the Ohio Court of Appeals decisions regarding his 2000 and 2005

Ravenna OVI convictions. (Id. at 4-5.)

        The Court agrees with the Magistrate Judge that Ground Two of Lusane’s Petition is barred

as procedurally defaulted. In addition, to the extent that Lusane raises a new claim related to his

counsel’s failure to object to the journal entries from his 2000 and 2005 Ravenna OVI convictions,

that claim was not properly raised before the Magistrate Judge and, alternatively, is procedurally

defaulted itself.


                                                  27
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 28 of 30. PageID #: 2308




       Ohio courts regularly apply the doctrine of res judicata, which has been found to be an

adequate and independent state-law ground to foreclose habeas relief in federal court. See, e.g.,

Landrum v. Mitchell, 625 F.3d 905, 934 (6th Cir. 2010) (“The Ohio Court of Appeals’s reliance on

res judicata was an adequate and independent state ground to foreclose habeas relief in federal

court.”); Fautenberry v. Mitchell, 515 F.3d 614, 633 (6th Cir. 2008); Williams v. Bagley, 380 F.3d

932, 967 (6th Cir. 2004); Martin v. Mitchell, 280 F.3d 594, 604 (6th Cir. 2002).

       Here, Lusane did not raise his ineffective assistance of counsel claim on direct appeal. When

he later raised it in a motion for post-conviction relief, it was dismissed under the doctrine of res

judicata because he could have, but did not, raise it on direct appeal. (See Doc. No. 7-1 at 564-65,

632-35.) Thus, Lusane’s Ground Two claim is procedurally defaulted unless he can show cause and

prejudice to excuse his failure to exhaust it in state court or that he was actually innocent. Lusane

has not offered any argument to excuse his procedural default in his Objections, and the Magistrate

Judge correctly concluded that Lusane could not establish cause, prejudice, or that he was actually

innocent. Accordingly, Ground Two, as presented in the Petition, is barred by procedural default.

       To the extent that Lusane has offered a new theory in support of his ineffective assistance of

counsel claim in his Objections based on his counsel’s failure to object to the journal entries offered

in support of his 2000 and 2005 Ravenna OVI convictions, that claim was not sufficiently presented

to the Magistrate Judge and may be denied on that basis alone. See Cody, 2020 WL 1060031, at *8.

       Alternatively, for the same reasons discussed above with respect to Lusane’s attempt to raise

new arguments under Ground One, Lusane’s new theory in support of his ineffective assistance of

counsel claim is barred by procedural default. Specifically, the claim is procedurally defaulted

because it was not presented in a timely manner in state court. And Lusane cannot excuse the


                                                  28
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 29 of 30. PageID #: 2309




procedural default, as Lusane cannot demonstrate cause for not raising his theory in state court and

he has not presented new evidence showing that he is actually innocent.

        Therefore, the Court overrules Lusane’s objections with respect to Ground Two of his

Petition.

            c. Grounds Three Through Six

        With respect to Grounds Three through Six of Lusane’s Petition, the Magistrate Judge found

that each claim was either procedurally defaulted, noncognizable, and/or lacking in merit. (Doc. No.

60 at 35-47.) As noted above, in his Objections, Lusane focuses solely on Grounds One and Two

and does not specifically object to any of the Magistrate Judge’s findings with respect to Grounds

Three through Six. (See Doc. No. 66.) As such, the Court need only satisfy itself that there was no

clear error with respect to any of these grounds in order to accept the R&R. Fed. R. 72(b)(3),

Advisory Committee Notes; see also Thomas, 474 U.S. at 150. The Court has reviewed the

Magistrate Judge’s findings with respect to Grounds Three through Six and finds no clear error.

Accordingly, the Court adopts the Magistrate Judge’s conclusions and finds that Grounds Three

through Six are either procedurally defaulted, noncognizable, and/or lacking in merit, as set forth in

the R&R.

IV.     Conclusion

        For the reasons set forth above, Lusane’s Objections (Doc. No. 66) are OVERRULED.

Accordingly, the Magistrate Judge’s Report & Recommendation (Doc. No. 60) is ADOPTED as set

forth herein, and the Petition (Doc. No. 1) is DENIED. Furthermore, the Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith, and that




                                                 29
Case: 5:18-cv-00632-PAB Doc #: 68 Filed: 01/19/21 30 of 30. PageID #: 2310




there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App.

P. 22(b).

       IT IS SO ORDERED.



                                                        s/Pamela A. Barker
                                                       PAMELA A. BARKER
Date: January 19, 2021                                 U. S. DISTRICT JUDGE




                                                  30
